DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al., US Pg. Pub. NO. (2020/0060064) referred to hereinafter as Wu.
As per claim 1, Wu teaches a system for automatic configuration detection and assignment of control of a plurality of hydraulic circuits of an associated work vehicle to a plurality of operation systems of an associated implement operatively coupled with the associated work vehicle, the system comprising: a supervisory control unit operatively coupled with an associated implement communication network of the associated implement, the supervisory control unit comprising: a processor (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); a memory device operatively coupled with the processor; and logic stored in the memory device, the logic being executable by the processor to: determine a physical exercise of a first operation system of the plurality of operation systems of the associated implement caused by an activation of a first hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and generate first pairing assignment data representative of the detected physical exercise of the first operation system caused by the activation of the first hydraulic circuit, wherein the first hydraulic circuit SCV1 of the plurality of hydraulic circuits of the associated work vehicle is assigned to a first operation control application based on the first pairing assignment data for control by the first operation control application of the first operation system of the associated implement using the first hydraulic circuit of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 2, Wu teaches a system according to claim 1, wherein the logic is further executable by the processor to: detect a physical exercise of a second operation system of the plurality of operation systems of the associated implement caused by an activation of a second hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and generate second pairing assignment data representative of the detected physical exercise of the second operation system caused by the activation of the second hydraulic circuit, wherein the second hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle is assigned to a second operation control application based on the second pairing assignment data for control by the second operation control application of the second operation system of the associated implement using the second hydraulic circuit of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 3, Wu teaches a system according to claim 2, wherein the supervisory control unit further comprises: exercise control logic stored in the memory device, the exercise control logic being executable by the processor to: generate first trial energization command data comprising a first trial energization instruction executable by an associated work vehicle control unit of the associated work vehicle to activate the first hydraulic circuit to deliver a first hydraulic pressure to an i.sup.th operation system of the associated implement operatively coupled with the first hydraulic circuit (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and generate second trial energization command data comprising a second trial energization instruction executable by the associated work vehicle control unit of the associated work vehicle to activate the second hydraulic circuit to deliver a second hydraulic pressure to a k.sup.th operation system of the associated implement operatively coupled with the second hydraulic circuit (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2), wherein the supervisory control unit operates to: communicate the first trial energization command data to the associated work vehicle control unit of the associated work vehicle via the associated implement communication network to cause the first hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle to activate to deliver the first hydraulic pressure to the i.sup.th operation system of the associated implement operatively coupled with the first hydraulic circuit (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and communicate the second trail energization command data to the associated work vehicle control unit of the associated work vehicle via the associated implement communication network to cause the second hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle to activate to deliver the second hydraulic pressure to the k.sup.th operation system of the associated implement operatively coupled with the first hydraulic circuit (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 4, Wu teaches a system according to claim 3, wherein the supervisory control unit operates to: receive from the i.sup.th operation system of the associated implement via the associated implement communication network first movement verification data representative of a physical exercise of the i.sup.th operation system of the associated implement responsive to the communication circuit communicating the first trial movement command data to the associated work vehicle control unit to activate the first hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle causing a first physical trial movement of the i.sup.th operation system of the associated implement (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and receive from the k.sup.th operation system of the associated implement via the associated implement communication network second movement verification data representative of a physical exercise of the k.sup.th operation system of the associated implement responsive to the communication circuit communicating the second trial movement command data to the associated work vehicle control unit to activate the second hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle causing a second physical trial movement of the k.sup.th operation system of the associated implement (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 5, Wu teaches a system according to claim 3, wherein: the logic is executable by the processor to: determine the i.sup.th operation system to be the first operation system of the associated implement based on receiving the first movement verification data from the i.sup.th operation system of the associated implement in response to communicating the first trial energization command data to the associated work vehicle control unit of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); determine the k.sup.th operation system to be the second operation system of the associated implement based on receiving the second movement verification data from the k.sup.th operation system of the associated implement in response to communicating the second trial energization command data to the associated work vehicle control unit of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); generate the first pairing assignment data representative of the association of the activation of the first hydraulic circuit of the associated work vehicle with the physical exercise of the i.sup.th operation system of the associated implement (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); generate the second pairing assignment data representative of the association of the activation of the second hydraulic circuit of the associated work vehicle with the physical exercise of the k.sup.th operation system of the associated implement (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); communicate the first pairing assignment data to an i.sup.th operation control unit of the i.sup.th operation system of the associated implement via the associated implement communication network, wherein the first hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle is assigned to the i.sup.th operation control unit based on the first pairing assignment data for control by the i.sup.th operation control unit of the first operation system of the associated implement using the first hydraulic circuit of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and communicate the second pairing assignment data to a k.sup.th operation control unit of the k.sup.th operation system of the associated implement via the associated implement communication network operatively coupling the k.sup.th operation control unit with the hydraulic circuit assignment control unit, wherein the second hydraulic circuit of the plurality of hydraulic circuits of the associated work vehicle is assigned to the k.sup.th operation control unit based on the second pairing assignment data for control by the second operation control unit of the second operation system of the associated implement using the second hydraulic circuit of the associated work vehicle (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 6, Wu teaches a system according to claim 2, wherein the supervisory control unit further comprises: exercise interlock control logic stored in the memory device, the exercise interlock control logic being executable by the processor to: selectively communicate the first and second trial energization command data to the associated work vehicle control unit of the associated work vehicle in response to the exercise interlock control logic receiving an exercise confirmation signal from an associated operator of the system (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 7, Wu teaches a system according to claim 1, further comprising: a directionality sensor device operatively coupled with the supervisory control unit, the directionality sensor device generating a direction signal representative of a sensed directionality of the physical exercise of the first operation system of the plurality of operation systems of the associated implement caused by the activation of the first hydraulic circuit of the associated work vehicle(see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2), wherein the logic is executable by the processor to compare the sensed directionality of the physical exercise of the first operation system caused by the activation of the first hydraulic circuit of the associated work vehicle with an expected directionality of the physical exercise of the first operation system caused by the activation of the first hydraulic circuit, and selectively: generate directionality confirmation logical data representative of the sensed directionality of the physical exercise of the first operation system matching the expected directionality of the physical exercise of the first operation system, and store the directionality confirmation logical data in the memory device for use by the system to activate the first hydraulic circuit of the associated work vehicle in a logical direction consistent with the expected directionality (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); or generate directionality correction logical data representative of the sensed directionality of the physical exercise of the first operation system mismatching the expected directionality of the physical exercise of the first operation system, and store the directionality correction logical data in the memory device for use by the system to activate the first hydraulic circuit of the associated work vehicle in an opposite logical direction relative to the expected directionality (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).

As per claim 8, Wu teaches a system according to claim 1, further comprising: automatic calibration logic stored in the memory device of the supervisory control unit further, the automatic calibration logic being executable by the processor to: generate first calibration energization command data comprising a first calibration energization instruction executable by an associated work vehicle control unit of the associated work vehicle to activate the first hydraulic circuit to deliver a first hydraulic pressure to the first operation system of the associated implement operatively coupled with the first hydraulic circuit (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and generate second calibration energization command data comprising a second calibration energization instruction executable by the associated work vehicle control unit of the associated work vehicle to activate the first hydraulic circuit to deliver a second hydraulic pressure to the first operation system of the associated implement operatively coupled with the first hydraulic circuit (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2); and a calibration sensor device operatively coupled with the supervisory control unit, the calibration sensor device generating first and second movement level signals representative of sensed first and second movement levels of the physical exercise of the first operation system caused by the activation of the first hydraulic circuit of the associated work vehicle by the delivery of the first and second hydraulic pressures to the first operation system (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2), wherein the automatic calibration logic is executable by the processor to generate calibration function data relating the first and second hydraulic pressures delivered to the first operation system of the associated implement based on the first and second calibration energization command data with sensed first and second movement levels of the physical exercise of the first operation system caused by the activation of the first hydraulic circuit of the associated work vehicle by the delivery of the first and second hydraulic pressures to the first operation system (see at least abstract, summary, Para 15, 21, 31-33, fig. 1, 2).
As per claims 9-18, the limitations of claims 9-18 are similar to the limitations of claims 1-8, therefore they are rejected based on the same rationale.
Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665